VANCE, Justice,
dissenting.
K.R.S. 156.138 provides that the Attorney General, at the request of designated state officers, shall institute the necessary actions to recover school funds from any source, which he believes have been erroneously or improperly allowed or paid to any person.
K.R.S. 156.142 provides that the jurisdiction of such suits shall be vested in the circuit court of the county in which the school district is located.
Whether or not it was wise for the General Assembly to so limit the jurisdiction of suits brought pursuant to the authority *62granted the Attorney General by K.R.S. 156.138 is not a proper matter for resolution by this court. Wisely or not, it is clear that jurisdiction of litigation authorized by K.R.S. 156.138 has been limited by the General Assembly to the county in which the school district is located.
It is my view, therefore, that if the litigation in question relies solely upon the authority granted to the Attorney General by K.R.S. 156.138, the litigation must be pursued in the counties in which the school districts are located.
This litigation was filed in the United States District Court and involves a claimed violation of the Sherman Act, 15 U.S.C. § 1. The Attorney General claims broad general powers as the chief law officer of the Commonwealth to represent all agencies and political subdivisions of the state pursuant to K.R.S. 15.020.
The majority does not express an opinion as to whether the powers granted the Attorney General by K.R.S. 15.020 are sufficient, independent of K.R.S. 156.138, to authorize the maintenance of this lawsuit by the Attorney General. It is my opinion that the Attorney General does not have authority to maintain this litigation in the United States District Court under the authority of K.R.S. 156.138, and that if the litigation is to be maintained in the United States District Court it must be under the authority granted by K.R.S. 15.020 or some other section of the statute. The majority opinion should expressly deal with whether K.R.S. 15.020 or some other statutory section other than K.R.S. 156.138 gives sufficient authority to the Attorney General to maintain this litigation.